Per Curiam:

This appeal is from a verdict in respondent’s favor for damages resulting from an alleged breach of warranty by appellant in the sale of a combine and its subsequent alleged conversion by appellant when it was returned for repairs.
Respondent purchased a used combine from appellant upon an alleged oral warranty of fitness and, when it allegedly proved unsatisfactory, the machine was returned to appellant for repairs. While in the possession of appellant respondent alleged, the combine was converted by appellant to its own use. Subsequently respondent instituted this action to recover damages which allegedly resulted from the foregoing transaction. The complaint alleged two causes of action, the first for breach of warranty and the second for conversion. The trial below resulted in a verdict in respondent’s favor in the amount of $4,000 on the cause of action for breach of warranty and $6,000 on the cause of action for conversion.
The trial judge denied the motion of appellant for a new trial on the first cause of action; but granted a new trial on the second unless respondent remitted the sum of $3,500, thereby reducing the verdict on that cause of action to $2,500.
Admittedly respondent did not remit on the record the sum of $3,500 as directed and has not appealed from the order nisi. Respondent’s failure to remit automatically resulted in a new trial on the second cause of action.
After a careful consideration of the record and briefs, we find no error affecting the judgment entered on the first cause of action and affirm it under Rule 23 of the Rules of Practice of this Court.
*144The judgment on the first cause of action is accordingly affirmed, and the second cause of action is remanded for a new trial.